﻿We live in a world of constant transformation, where even the ideals that motivate mankind have been rapidly changing. Yet those visions of national identity, freedom, justice and equality and the aspiration to a better standard of living tend more and more to dominate the human horizon.
My own country, the Republic of Liberia, grew out of these compelling human hopes and aspirations. However, the expression of these aspirations has become increasingly frustrated over the years. Thus it was not by accident that, three years ago, the enlisted men and women of the armed forces of Liberia ushered in our popular revolution. Our primary objective has been the building of a new society based on justice, equality, freedom and equal opportunity for all of our citizens.
We note that the historical antagonism between the settlers and indigenous elements manifested itself at the onset of the revolution. However, we have always kept in focus the need to narrow the economic and social disparities within Liberian society and to promote genuine national unity.
Barely three years after coming to power we can proudly boast of having no political prisoners in our country. We have endeavored to pursue conscientiously a policy which guards against the abuse of human rights.
We now stand proudly at the dawn of a national rebirth, as we have moved steadily ahead in our constitutional process for a return of the country to civilian rule in 1985.
Looking forward to a new era of confidence and accommodation at home, I appear before the Assembly today as the first indigenous head of State of the Republic of Liberia, a country which has stood for over a century as the symbol of Africa's invincible soul and the flame of Africa's resurgence.
We have come with pride to speak not of conflict but of reconciliation; not of division, but of unity; not of hatred but of love; not of war but of peace; not of action based on self-interest but of genuine co-operation based on a vision of global development.
Our presence here is a reflection of our profound sense of the historical significance of Liberia's role in world affairs. For in the span of time since we assumed
power, we have experienced dramatic civil stress and economic frustrations, yet we have realized tremendous national success.
Our people have made significant advances from the grip of servitude on to frontiers of dignity, from the deep paths of exploitation on to the councils of human upliftment. However, we do not see this new emergence only as the attainment of an inheritance long denied; we see it also as a challenge to rekindle that vision which united the various elements of the Liberian population over 130 years ago. All of our people have, therefore, been propelled to rise from a state of slumber to make a truly unique Liberian contribution to international peace and understanding in a troubled world. There is a new momentum of activity within our embrace, born of uncertainties but crowned with opportunities. We shall strive for unity at home, solidarity in Africa and peace throughout the world.
It is with pleasure, therefore, that we extend a hearty welcome to the State of Saint Christopher and Nevis, which has been admitted to the Organization as the 158th Member.
We wish to express to Mr. Jorge Illueca, a distinguished son of Panama, sincere congratulations on his election to the presidency of the Assembly. His outstanding ability and his vast experience as a diplomat and statesman assure us that under Ms leadership the Assembly will face up to the great challenge of promoting peace and protecting the welfare of mankind everywhere.
We wish to record a well-deserved tribute also to his outstanding predecessor, who presided with such wisdom over the thirty-seventh session of the General Assembly. His performance won for him the great approbation and esteem of ail.
At the same time, we express commendation to the Secretary-General for the very effective and conscientious manner in which he has performed his duties since his election. We urge that he be given all necessary support in his efforts to reorganise and strengthen our cherished Organization. Let me reaffirm the continued support and co-operation of the Government of Liberia as he performs his duties.
The search for peace, the most important mission of this great Organization, remains a major preoccupation of mankind. Yet, reflecting upon events of the recent past, we must make the sad admission that peace continues to elude us. Violence and terrorism, undeclared war and rumours of war, social injustices and fanatic actions undermine the restraint and moderation which should characterize contemporary international relations.
The shooting down of an unarmed Korean commercial aircraft by the Soviet Union, killing all 269 passengers and crew members, is a cruel act against humanity. It is in contravention of established and accepted rules of international law and civil aviation regulations. Such action reflects a sad spectre of the dangerous extent to which order and harmony in inter-State relations have eroded. Our world map is checkered with flashpoints and areas of tension. In Africa, Chadians are locked in a bitter civil war, aided by those bent on subverting the sovereignty of that African State. In southern Africa, the diabolical system of apartheid still survives, while the national independence of Namibia is being delayed by South Africa's intransigence.
In the Middle East, hopes for the reconstruction of Lebanon and the full restoration of Lebanese sovereignty are being frustrated by the renewed intensification of fighting, principally among the Lebanese themselves. This situation poses a dangerous threat to world peace and stability. We are therefore pleased by the news of the cease-fire just announced in Lebanon. We congratulate President Gemayel, the Lebanese people, the Saudis, and all other parties concerned on this development. We hope it will be the beginning of permanent peace in that war- torn country.
Nevertheless, the Iran-Iraq war continues, now in its third year. Already, untold numbers of men, women and children have perished, and billions of dollars' worth of property have been lost in that senseless and protracted conflict.
In Asia, the people of Afghanistan continue to wage a valiant struggle for their freedom and independence from foreign domination.
Also, a just and lasting political settlement has not been found to the problem of Kampuchea, and the sovereignty, independence and non-aligned status of that country remain compromised by the presence of foreign troops.
In Latin America, the situations in El Salvador and Nicaragua continue to undermine peace and stability in that region.
23. These developments point to a disquieting trend in international relations. If unchecked, they could lead towards a global disaster with the potential of causing greater horrors and sufferings for mankind. We must realize that terror and intransigence are inimical to productive interdependence; we must utilize our precious and limited resources for the good of mankind, rather than for the promotion of conflict and violence. The voice of Liberia, the oldest independent African Republic, singularly rang out for many years, from these very halls, pleading for freedom and liberation for Africans and all peoples still under colonial domination. We therefore feel it incumbent upon us to call again on the international community to give every support to the freedom fighters of the South West Africa People's Organization	and to speed up the implementation of Security Council resolution 435 (1978) for the independence of Namibia. With respect to the Middle East, my Government recently took the decision to resume diplomatic relations with the State of Israel, at the ambassadorial level. In 1973, Liberia felt obliged to join other member States of the Organization of African Unity in severing relations with Israel, in solidarity with Egypt, a member of the OAU whose territory had been forcibly occupied by Israel. That decision was taken because of our strong opposition to the acquisition of territory by force of arms and in consideration of our role as a member of the OAU. We believe that the condition for a continued break in relations with Israel no longer exists. The occupied Egyptian territory has been restored to Egyptian sovereignty— significantly, through negotiations between Egypt and Israel. The two countries have, further, established diplomatic relations and have exchanged ambassadors. Thus, we believe that a policy of the continued isolation of Israel is no longer useful in the search for peace in the Middle East. We are convinced that it is now time to start a new momentum for peace in that region. Thus, during our visit to the State of Israel last month, we told our hosts of the need for a decisive move towards mutual recognition on the part of Israel and the Palestine Liberation Organization [PLO]. We also expressed the conviction that, in order to achieve a lasting and comprehensive settlement of the Middle East problem, the terms of Security Council resolutions 242 (1967) and 338 (1973) must be fully implemented. If genuine peace is to be achieved in the Middle East, we believe that due recognition must be given to the rights of the Palestinian people, including their right to a State of their own. We live in a rapidly changing world. We therefore cannot and must not take refuge in the buried past. With new expressions of modem anxieties, we cannot and must not take comfort in a complacent present. We must not allow ourselves to be held to ransom by hatred, mistrust and suspicion. Let us keep our perspective towards the building of a more dynamic future, responsive to living realities, not hopeless illusions. It must be a future which is more realistic, with positive responses, not threatening consequences. It is encouraging to note from recent reports that there are positive signs of a recovery by the industrial economies. However, we reject the notion that such a recovery, by itself, can lead the world economy out of the present crisis. We are convinced that the problems of the present world economic system are structural in nature and require determined and concerted global solutions. It was in this connection that my Government expressed dismay at the less than satisfactory outcome of the sixth session of the United Nations Conference on Trade and Development which convened at Belgrade in June this year. Therefore, in the spirit of the Declaration adopted by the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi in March 1983, and the Buenos Aires Platform of the Group of 77,' we urge the Assembly to take the necessary action for the launching of the global round of negotiations. Meanwhile, we insist on the adoption of a programme of immediate measures in areas of critical importance to the developing countries, including finance, trade, raw materials, energy and food, in order to stimulate economic growth in those countries. At the same time, we urge the continued intensification of efforts for South-South co-operation within the framework of collective self-reliance. In this increasingly interdependent world, the economic development and political stability of developed and developing countries have become inter-linked. Development requires an atmosphere of peace, but peace cannot be maintained for long when there is a widening gap between an affluent few and a vast majority that survives on the edge of poverty and deprivation. Thus we cannot over-emphasize the urgent need to halt the arms race and divert needed resources to constructive use for the betterment of mankind. When we assumed power, the Liberian economy was in shambles. We inherited a staggering debt burden where funds borrowed were invested largely in unproductive and prestigious projects. Also, many of the loans were obtained on short-term commercial arrangements. In addition, there has been a collapse of demand in world markets for Liberia's principal export products, while the country has also experienced a flight of capital. With overall stagnation, a decline in economic activity, critically rising unemployment, decreasing revenue and an increasing fuel import bill, the country lacks the means to pay for essential imports of food and other commodities. Moreover, the country has very little infrastructure, inadequate housing, a poor health delivery system and a very high illiteracy rate. It is against that background that we have appealed to the international community for urgently needed assistance. We wish, on behalf of the People's Redemption Council, the Government and people of the Republic of Liberia, to express deep appreciation to all those Member States of this world body that have responded positively to our appeal. We should also like to thank the World Bank, UNDP and all international organizations and institutions for their assistance. For our part, we have felt that the recovery of our economy and the development of our country are first and foremost the responsibility of every Liberian. We view external assistance only as a means to supplement our own efforts. Thus, we have instituted drastic cost-saving and revenue-generating measures. In spite of those measures, the economic situation of Liberia remains critical. In recognition of the magnitude of our economic problem, the General Assembly, at its thirty-sixth session, adopted resolution 36/207 requesting the Secretary- General, among other things, to dispatch an inter-agency mission to Liberia. The mission was sent in March 1982 and produced a report describing Liberia's immediate needs for financial assistance. It also emphasized the critical requirements for rehabilitating and consolidating the Liberian economy and strengthening its infrastructure. At its thirty-seventh session the General Assembly, on the basis of the report, adopted a follow-up resolution  calling for the convening of a roundtable conference of donors for Liberia. The conference is scheduled to take place from 24 to 27 October 1983 at Geneva, under the auspices of UNDP. A document for participants in the conference has been prepared by UNDP in collaboration with the Liberian Government. It indicates that over the next three financial years, total aid disbursement requirements will amount to $975 million. Of that amount, $356 million will be needed for direct balance of payments support. The rest will go towards public investment and technical assistance to stimulate renewed economic activity. We express our deep gratitude to the Secretary- General, the Under-Secretary-General for Special Political Questions, the Administrator of the United Nations Development Programme and the members of the interagency mission, who have contributed to the organization of this conference. We also extend appreciation to all friendly Governments, donor agencies and institutions for their assistance in this undertaking. We now extend a sincere invitation and indeed appeal to members of the international community fully to participate in the conference and help us arrest the downward trend in the Liberian economy. I could not conclude this intervention without reaffirming my country's commitment to the principles and goals of the United Nations. As a founding Member, Liberia remains convinced of the soundness of its guiding principles and ideals. Whatever its weaknesses, we believe it is our best hope for world peace and security. It is the duty of each of us, its Member States, to ensure that the United Nations system works. In this connection, we wish to express our concern over the manner in which the veto is used by the big Powers in the Security Council. The exercise of the veto was intended to provide a system of checks and balances and to preserve the integrity of the Organization. However, it has often been misused by the major Powers to enhance their own self-interest. This situation tends to prevent the vast majority of Member States from effectively participating in the decision-making process of that important organ of the United Nations. It seems to reduce the rest of us in the world body to the status of mere observers, with only a voice but no vote. We therefore call for an urgent review of the veto power and a reformation of the decision-making process in the Security Council. Liberia will continue to pursue a foreign policy designed to foster international peace and goodwill. We shall not relent in our support of the drive to put the scarce resources of the world to positive and constructive use and harness its energies, through unity and reconciliation among people, through accommodation and co-operation among nations, through the practice of love and the pursuit of peace, for the building of a more prosperous and just world order. Let us, at this session, take a step in this direction by producing decisions and resolutions that will be geared towards roiling back the ever-expanding wasteland of poverty, misery and deprivation in our world.
